 GTEAMSTERS, LOCAL NO. 296SalesDeliveryDrivers,Warehousemen&HelpersUnion,Local No. 296,International Brotherhoodof Teamsters,Chauffeurs, Warehousemen & Help-ers of AmericaandPeninsulaCreamerySalesDeliveryDrivers,Warehousemen&HelpersUnion,Local No. 296,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen & Help-ersofAmericaandPiersDairy.Cases20-CB-2463'and 20-CB-2464June 16, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn March 7, 1972, Trial Examiner Stanley Gilbertissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupportingbriefand the General Counsel andCharging Party filed briefs in reply to Respondent'sexceptions and briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Sales Delivery Drivers, Warehouse-men & Helpers Union, Local 296, InternationalBrotherhood' of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Palo Alto, California, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's recommend-ed Order.ITheRespondent has excepted to certaincredibility findings made bythe TrialExaminer.It is the Board's establishedpolicynot to overrule aTrial Examiner's resolutions withrespect to credibilityunless the clearpreponderanceof all ofthe relevantevidenceconvinces us that theresolutionswere incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd 188F 2d 362 (C A. 3) We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Trial Examiner: Based upon a charge197 NLRB No. 95619filed in Case 20-CB-2463 by Peninsula Creamery, on April22, 1971, and a charge filed in Case 20-CB-2464 on thesame date by Piers Dairy, the consolidated complaintherein was issued on June 8, 1971. The complaint allegesthat Sales Delivery Drivers,Warehousemen & HelpersUnion,LocalNo. 296, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, hereinafter referred to as the Union or as theRespondent, violated Section 8(b)(3) of the National LaborRelations Act by refusing to be bound by and execute anagreement arrived at between it and the aforesaidcompanies. By its answer, Respondent denies that itcommitted the unfair labor practice alleged in thecomplaint.Pursuant to notice, a hearing was held in San Francisco,California, on October 14 and 15, 1971, before the dulydesignated Trial Examiner. All parties were represented bycounsel and filed briefs within the time designatedtherefor.Upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESINVOLVED HEREINPeninsula Creamery, a California corporation with aplace of business in Palo Alto, California, has, at all timesmaterial herein, been engaged in the processing and retailand wholesale distribution of milk and milk relatedproducts.During the year preceding the issuance of thecomplaint, Peninsula Creamery, in the course and conductof its business operations, purchased and received at itsCalifornia facility goods and supplies valued in excess of$50,000,whichwere shipped directly from supplierslocated outside the State of California.PiersDairy,at all times material herein,has been afamily operated business enterprise with a place ofbusiness located in Palo Alto, California, and has beenengaged in the processing and retail and wholesaledistribution of milk and milk related products. During theyear preceding the issuance of the complaint, Piers Dairy,in the course and conduct of its business operations, soldand distributed products valued in excess of $50,000 tofirms and businesses located within the State of California,which firms and businesses either sold and shippedmerchandise valued in excess of $50,000 directly outsidethe State of California or received and purchased merchan-dise valued in excess of $50,000 directly from outside theState of California.As is conceded by Respondent, Peninsula Creamery andPiersDairy are employers engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDAs isadmitted by Respondent,it is a labor organizationwithin the meaning of Section 2(5) of the Act. 0620DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICEconsent, Piers and Peninsula withdrew from the associa-tion and bargained as a two-employer unit with Respon-dent following completion of negotiations between JointCouncil No. 7 locals and the association. It appears fromthe record that for the 1970 negotiations the procedurewhich was agreed upon between Respondent and Piers andPeninsulaand which was abided by was as follows: after atentativemaster agreement and local supplements werenegotiated by the Joint Council No. 7 locals and theassociation,which was called the "employer proposal,"representatives of Respondent and representatives of Piersand Peninsula negotiated modifications of said employerproposalwhich, in effect, constituted the Piers andPeninsula "employer proposal." It was understood by theparties that a separate vote would be taken in the Palo AltoDivision of Respondent to determine if the Piers andPeninsula employees accepted the Piers and Peninsulaproposal (which embodied the so-called master agreement,theRespondent Local's supplement thereto and themodifications thereof negotiated by Piers and Peninsula).Itwas further understood that, in the event the Palo AltoDivision voted to accept the Piers and Peninsula proposal,said proposal would constitute the collective-bargainingagreement between Respondent and Piers and Peninsula,provided the master agreement and the local supplementsthereto were ratified by a total membership vote of the fivelocals in Joint Council No. 7. It appears that a 1-yearcontract, commencing in 1970, was executed by Respon-dent and Piers and Peninsula, since all of the foregoingconditions were met with respect to the 1970 negotiations.The General Counsel contends that the same procedureand conditions applied to the 1971 negotiations and that,since the conditions were met, Piers and Peninsula hadarrived at a collective-bargaining agreement with Respon-dent.Respondent in its brief opposes this contention andin support of its opposition relies upon certain circum-stances and arguments which are set forth hereinbelow.As in the previous year, the negotiators in 1971 for Piersand Peninsula were John Santana, Jr., vice president ofPeninsula, and Edson Piers, vice president of Piers, and thenegotiators for Respondent were Ralph J. Tornsi, Respon-dent's business agent and president, and Henry de Diego,Respondent's secretary-treasurer. The negotiations for themaster agreement and local supplements were completedin the early morning of March 31, 1971, and in theforenoon of that day the aforesaid negotiators for Piersand Peninsula and Respondent met to negotiate themodificationswhich would be applicable to Piers andPeninsula.The record discloses that Respondent's representativeswere opposed to the acceptance of the master agreementand local supplements and indicated that opposition toSantana and Piers. The four negotiators spent 2 hours or soin working out modifications of the master agreement andlocal supplement which modifications would be applicableonly to Piers and Peninsula. It appears that Torrisi and deDiego did not engage in hard bargaining and that theywere looking for a vote from the Palo Alto Division turningdown acceptance of the master agreement and localsupplement as modified by the negotiations with Piers andPeninsula. The record also discloses that they were hopingIt is alleged in the complaint that all drivers and plantworkers employed by Peninsula Creamery and Piers Dairyconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act. Itisfurtheralleged that at all times material hereinRespondent has been the representative of the majority ofthe employees of Peninsula Creamery and Piers Dairy inthe aforesaid bargaining unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.By its answer, Respondent admits that it represents amajorityof the employees in each of the aforesaidcompanies but denies that the employees of the twocompanies are an appropriate bargaining unit. Respondentfurther denies the allegation in the complaint that on oraboutMarch 31, 1971, it bargained collectively withPeninsula and Piers with respect to the above two-employer bargaining unit but alleges that it bargained witheach employer individually.The record discloses, and in its brief Respondentconcedes, that since early in 1970 Respondent hasbargained with Piers and Peninsula for a "two-employerunit." It appears that the bargaining unit composed of theemployees of the two employers is an appropriatebargaining unit.The issue in this case is whether or not, on or aboutMarch 31, 1971, Piers and Peninsula reached a collective-bargaining agreement with Respondent covering a periodof 3 years, commencing in 1971. The record discloses thatRespondent has refused to execute, and be bound by, theagreement for said period which General Counsel contendsPiersand Peninsula had reached with Respondent.Respondent is one of five Teamsters locals in the BayArea which comprise a subdivision of the International,which subdivision is referred to as Joint Council No. 7.Respondent has about 400 members employed in the dairyindustry and Peninsula and Piers employ about 100 of saidmembers. Respondent has two divisions, one called theSan Jose Division and the other the Palo Alto Division.The latter is comprised of members who are employed byPiers and Peninsula. The San Jose Division is comprised ofmembers who are employed by other employers which areapparently located in the San Jose area.For many years, Respondent has participated in amultiemployer-multiunion bargaining relationship for thepurpose of negotiating collective-bargaining contracts withdairy employers whose employees it represented. Prior to1970, the principal negotiations were conducted between acommittee of representatives of the Joint Council No. 7locals and spokesmen for the dairy employers' association.The agreement arrived at in such negotiations was referredto as the master agreement. In addition, so-called localsupplements to the master agreement were negotiatedwhich consisted of additional contract provision whichwere separately applicable to each local and the employerswithin its jurisdiction.Prior to 1970, Piers and Peninsula were members of theassociation of employers and were represented by it inbargaining negotiations. In 1970, apparently by mutual TEAMSTERS,LOCAL NO.296621for a sufficiently large vote from their entire local (both thePalo Alto and San Jose Divisions) which would make thetotal negative vote of the five Joint Council No. 7 localssufficient to defeat ratification of the master agreementand local supplements.There is contradiction in the testimony as to whether theunion negotiators explained what conditions would have tobe met in order for Piers and Peninsula and Respondent tohave arrived at an agreement. According to the testimonyofTornsi and de Diego, nothing was said about theconditions,not even any mention of a change in theground rules which were applicable to the 1970 negotia-tions.Based upon the credited testimony of Santana andPiers, it is found that it was mutually understood by thenegotiators during their meeting on March 31, 1971, that ifthePaloAltoDivision voted to accept the Piers andPeninsula proposals and the total vote of the Joint CouncilNo. 7 locals ratified the master agreement and localsupplements, there would be a contract between Piers andPeninsula and Respondent.Later that day, at a meeting of the membership of thePalo Alto Division, the master agreement, local supple-ment, and the proposed modifications applicable to Piersand Peninsula were presented. The vote of the membershipwas 41 to accept and 39 to reject. These ballots were thentaken to San Jose and a meeting of the membership of theSan Jose Division then considered the master agreementand local supplement. The Piers and Peninsula proposalswere not considered at the meeting of the San JoseDivision.A vote was then taken of the San Josemembership and combined with the ballots of the PaloAlto Division. The totals of the two divisions were 96 "yes"and 155 "no." The votes of Respondent Local were thencombined with the votes of the other four locals of JointCouncil No. 7 and the totals were 556 "yes" and 234 "no."(It is noted that, although there was an overwhelming votein favor of ratification, all that was required for ratificationwas one-third of the votes plus one, so that even though amajority of the Respondent Local's membership voted"no" the number of "no" votes was not sufficient to defeatratification even if the votes of each local were consideredon an individual basis.)Respondent's witnesses testified that they considered thesubmission of the Piers and Peninsula proposals to the PaloAlto Division merely to be advisory and not binding uponthe Respondent. The record is clear that at no time at themeeting with Piers and Santana or at the meeting of thePalo Alto membership did the union representatives statethat the vote of the Palo Alto Division would only beconsidered to be advisory. That this was not the under-standing of the negotiators or even in the minds of therepresentatives of the Union is further evidenced by thecredited testimony of several of the Palo Alto memberswho testified that de Diego and Torrisi were upset by thevote and Torrisi angrily made a statement to the effect thatthe - PaloAltomembership had bought themselves acontract (apparently anticipating that the master agree-ment and local supplements would be ratified by the entirevote of the Joint Council No. 7 locals).Respondent in its brief argues that it cannot bereasonably inferred that Respondent's representativeswould hold themselves out to be bound by a ratificationvote of the Palo Alto Division while at the same timeindicating that they were hoping to secure a strongturndown vote. It is true that they did so indicate that theywanted the Joint Council No. 7 locals to vote againstratificationand informed Piers and Santana that theywould recommend that their Palo Alto membership turndown the Piers and Peninsula proposals, but it is furthernoted that in the negotiations of the previous year they alsoinformed Piers and Santana that they would recommend totheir Palo Alto members that they turn down the Piers andPeninsula proposals. The Respondent fails to explainsatisfactorily why in 1970 despite their notification to Piersand Santana of their negative recommendation there was,nevertheless, a contract and, in 1971, because of their soindicating a negative recommendation, there was not acontract.Itisinferred from the record that the reason forRespondent's change in position with respect to the 1971contract was that there were complaints lodged by otherlocalsand some employers because of certain morefavorable terms in the Piers and Peninsula modifications.The record clearly discloses that there was no understand-ing between Respondent and Piers and Peninsula that,even if the Piers and Pemnsula proposals were acceptedand the master agreement and local supplements wereratified, there, nevertheless, would be no contract betweenPiers and Peninsula and Respondent unless' there wasacquiescence in the Piers and Peninsula modifications bythe membership of Respondent Local as a whole,' by theother locals of Joint Council No. 7, or by other employers.It is concluded that in the negotiation meeting of March31, 1971, the representatives mutually understood that ifthe Palo Alto Division membership voted to accept Piersand Peninsula proposals and the Joint Council No. 7 localsratified the master agreement and local supplements, therewas a contract between Peninsula and Piers and Respon-dent.These conditions were met and, therefore, anagreement was arrived at on or about March 31, 1971.It is further concluded that by refusing to execute awritten contract embodying the terms of the aforesaidagreement arrived at on or about March 31, 1971, and bebound by it, Respondent is violating Section 8(b)(3) of theAct.2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPONCOMMERCEThe unfair labor practice of the Respondent set forth insection III, above, occurring in connection with theactivities of the Charging Parties descnbed in section I,above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.1It is noted that at the meeting of the San Jose Division there was noconsideration given to the Piers and Peninsula proposals.2 In its brief Respondent concedes that a union is not "free to disregard aratification voteif, innegotiations with an employer, it is agreed by bothparties that such a vote shall be determinative " 622DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYIt having been found that the Respondent has engaged inconduct violative of Section 8(b)(3) of the Act, it will berecommended that it be ordered tocease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing-CONCLUSIONS OF LAW1.All drivers and plant workers employed by PeninsulaCreamery and Piers Dairy constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.2.At all times material herein, Respondent has beenthe representative of the majority of the employees in theabove-described unit for the purposes of collective bar-gainingwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.3.On or about March 31, 1971, Respondent andPeninsula Creamery and Piers Dairy arrived at a completeagreement on all of the terms of a collective-bargainingcontract covering the employees in the aforesaid bargain-ing unit.4.By refusing to be bound by the terms of the aforesaidcollective-bargaining agreement and toexecutea writtencontract embodying the terms thereby, Respondent hasengaged in, and is engaging in, an unfair labor practicewithin the meaning of Section 8(b)(3) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon theentirerecord, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:3ORDERRespondent,SalesDelivery Drivers,Warehousemen &Helpers Union, Local No. 296, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Refusing to give full force and effect to the agreementit arrived at with Peninsula Creamery and Piers Dairy onor about March 31, 1971.(b) Refusing to execute a written contract embodying theterms of the aforesaid agreement.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Notify, in writing,PeninsulaCreamery and PiersDairy that it will adhere to and be bound by the terms ofthe agreement it arrived at with said companies on orabout March 31, 1971.(b)Executewrittencontractswith said companiesembodying the terms of said agreement and abide by it.(c) Post at its offices and meeting hall or halls copies ofthe attached notice marked "Appendix."4 Copies of saidnotice, to be furnished by the Regional Director for Region20, after being duly signed by a representative of theRespondent, shall be posted immediately upon receiptthereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d) Deliver to the Regional Director for Region 20 signedcopies of said notice in sufficient numbers tobe posted byPeninsula Creamery and Piers Dairy,the Charging Parties,at their places of business,if said Employers are willing.(e)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Decision, whatstepsRespondent has taken to comply herewith.53 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of theRules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrder of the NationalLaborRelations Board"shall read "Posted pursuantto a Judgment of the United States Courtof Appealsenforcing an Order ofthe NationalLaborRelations Board."5 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"NotifytheRegional Director for Region 20, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to give full force and effect tothe collective-bargaining agreementwe arrived at withPeninsulaCreamery and Piers Dairy on or aboutMarch 31, 1971, covering the employees in thefollowing described unit:Alldriversand plant workers employed byPeninsulaCreamery and Piers Dairy.WE WILL notify, in writing, each of the above-namedEmployers that we will adhere to and be bound by theterms of said agreement for the term provided therein.WE WILL execute contracts with said Employersembodying the terms of said agreement and abide by it.SALES DELIVERY DRIVERS,WAREHOUSEMEN&HELPERSUNION, LOCAL No. 296,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title) TEAMSTERS, LOCAL NO. 296'623This is an official notice and must not be defaced bying this notice or compliance with its provisions may beanyone.directed to the Board's Office, 13018 Federal Building, 450This notice must remain posted for 60 consecutive daysGolden Gate Avenue,Box 36047,San Francisco,Califor-from the date of posting and must not be altered,defaced,nia 94102, Telephone 415-556-3197.or covered by any other material.Any questions concern-